While I concur in the decision reached by my colleagues, it is for another reason. I believe that the decision in the case ofToledo Railways  Light Company v. Mason (1910), 81 Ohio St. 463, presents a perfectly reasonable rule to be followed in cases such as the one before us, and in the light of the rule announced, the verdict reached by the jury in our case should not be upset. It is apparent that the jurors took into account every item of special damages before them and added an amount to compensate for the pain and suffering, etc., claimed by the plaintiff. A reading of the record provides adequate reason for their conclusion and the judgment of the jury should have been respected.
Further, while reasonable limits should circumscribe the doctrine set out in the case of State v. Murdock (1961), 172 Ohio St. 221, it does not clearly appear to me that the mention of penalties in connection with some four of the fifteen convictions for traffic offenses had a prejudicial influence on the jury. Such cross-examination, as to convictions, should not relate to penalties but the trial court made it abundantly clear in his charge that such cross-examination had a very limited purpose. At page 147 of the record his statement appears as follows: *Page 294 
"Evidence of convictions was admitted in this case solely as bearing upon the worthiness of belief of the plaintiff. Such evidence has no significance whatsoever as to the issues of negligence or the extent of the damage in this case."
If there were error it was not prejudicial. We must assume the jury respected the charge.
Attention must, however, be given to the case of Steiner v.Custer (1940), 137 Ohio St. 448. This case was followed and approved in Grosser, Admrx., v. Armet Alloys, Inc. (1953), 70 Ohio Law Abs., 161, and in Copperman v. Brooks (1956), 74 Ohio Law Abs., 127. The syllabus of the Steiner case provides the basic rules. It reads as follows:
"1. The granting of a motion for a new trial is not such a final order as may be reviewed on appeal, unless it clearly appears that the court granting such motion abused its discretion in so doing.
"2. The meaning of the term `abuse of discretion' in relation to the granting of a motion for a new trial connotes more than an error of law or of judgment; it implies an unreasonable, arbitrary or unconscionable attitude on the part of the court."
I develop no enthusiasm for the result here reached, but at the same time there is absolutely nothing in the record to even suggest that the trial court was "unreasonable, arbitrary or unconscionable" in its attitude in ruling upon the motion for a new trial. I, therefore, concur in affirming the judgment. *Page 295